Yaniveth R. v LTD Realty Co. (2014 NY Slip Op 06379)
Yaniveth R. v LTD Realty Co.
2014 NY Slip Op 06379
Decided on September 25, 2014
Appellate Division, First Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on September 25, 2014Sweeny, J.P., Moskowitz, DeGrasse, Manzanet-Daniels, Clark, JJ.


13041 2268/06

[*1] Yaniveth R., an Infant by her Mother and Natural Guardian, Ramona S., et al., Plaintiffs-Appellants,
vLTD Realty Co., et al., Defendants-Respondents, Simone Damesek, etc., et al., Defendants. [And a Third Party Action]
Levy Konigsberg, LLP, New York (Alan J. Konigsberg of counsel), for appellants.
Furey, Furey Leverage, Manzione, Williams & Darlington, P.C., Hempstead (Thomas G. Leverage of counsel), for respondents.
Order, Supreme Court, Bronx County (Lucindo Suarez, J.), entered May 28, 2013, which, to the extent appealed from as limited by the briefs, granted defendant LTD Realty Co.'s motion for summary judgment dismissing the complaint as against it, unanimously affirmed, without costs.
Defendant established prima facie that the infant plaintiff was cared for at the apartment, during the day, but resided
elsewhere, with her parents (see Administrative Code of City of NY former § 27-2013[h][1], now §§ 27-2056.3, 27-2056.5, 27-2056.6, 27-2056.18; Juarez v Wavecrest Mgt. Team, 88 NY2d 628 [1996]); Hanlan v Parkchester N. Condominium, Inc., 32 AD3d 799 [1st Dept 2006]; Michaud v Lefferts 750, LLC, 87 AD3d 990 [2d Dept 2011]). In opposition, plaintiffs failed to raise an issue of fact as to the infant's residence at the premises.
We have considered plaintiffs' remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: SEPTEMBER 25, 2014
CLERK